    Case 1:17-cv-03578-DLC-SLC Document 82 Filed 09/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 NASDI LLC,                             :
                                        :
                          Plaintiff,    :             17cv3578 (DLC)
                                        :
                -v-                     :                  ORDER
                                        :
 SKANSKA KOCH INC. KIEWIT               :
 INFRASTRUCTURE CO. (JV) d/b/a SKANSKA :
 KIEWIT JV,                             :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     On February 7, 2020, the Honorable Laura Swain scheduled a

final pretrial conference in this matter for October 2, 2020.

On February 28, defendant in this nonjury action moved for

summary judgment.   It is hereby

     ORDERED that a telephonic conference is scheduled for

September 25, 2020 at 10:00 a.m.      The parties shall use the

following dial-in instructions for the telephone conference:

          Dial-in: 888-363-4749

          Access code: 4324948

     IT IS FURTHER ORDERED that, at the September 25 conference,

the parties shall address why the February 28 motion should not

be converted into a bench trial and decided on the record and

briefing submitted by the parties in connection with the

February 28 motion.
    Case 1:17-cv-03578-DLC-SLC Document 82 Filed 09/23/20 Page 2 of 2



     IT IS FURTHER ORDERED that, at the September 25 conference,

the parties shall address the scheduling of submissions on the

issues that remain to be addressed at trial.

     IT IS FURTHER ORDERED that the October 2 final pretrial

conference is adjourned sine die.

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.

     SO ORDERED:

Dated:    New York, New York
          September 23, 2020


                                        ____________________________
                                                 DENISE COTE
                                        United States District Judge




                                   2
